Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of a violation of section 2040 of the Penal Law for failure to supply heat in an apartment house, and sentencing him to pay a fine of $150 or to serve thirty days in the city prison. Defendant also appeals from the sentence and fine. Judgment reversed on the law and the facts, information dismissed, and fine remitted. The proof was insufficient upon which to find defendant guilty. No separate appeal lies from the sentence and fine, which have been reviewed on *901the appeal from the judgment of conviction. Nolan, P. J., Schmidt, Murphy and Ughetta, JJ., concur; Beldock, J., dissents and votes to affirm on the ground that the proof was sufficient to establish defendant's guilt beyond a reasonable doubt.